***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   VIRGINIA SILANO v. GEORGE COONEY ET AL.
                  (AC 40293)
                DiPentima, C. J., and Sheldon and Moll, Js.

                                   Syllabus

The plaintiff sought to recover damages from the defendant C and his
   business, the defendant H Co., for, inter alia, slander per se and libel
   per se. H Co. had conducted audits and investigations on behalf of P
   Co., a New York entity that bottled soda. The audits were conducted
   pursuant to a contract that H Co. had with W Co. While conducting
   audits, C purchased P Co.’s products throughout New York at his own
   expense in an attempt to procure contracts with other P Co. distributors,
   and as a result, C accumulated large quantities of soda. When a housing
   association of which C was a member installed a vending machine, C
   stocked it with soda, which was sold for the benefit of the association.
   The plaintiff, who also was a resident of the housing association, com-
   plained to C about discarded soda cans and the fact that they could not
   be returned for a bottle deposit refund in Connecticut because they had
   been purchased in New York. The plaintiff also made phone calls to P
   Co., complaining that C was redistributing expired P Co. products that
   were not redeemable in Connecticut. A, the president of W Co., thereafter
   informed C that the plaintiff had made false and misleading allegations
   to P Co. that C was selling expired and dirty soda in Connecticut, and
   that C had been acting in an otherwise rude and unprofessional manner
   while doing so. C then gave a written statement to the police in which
   he claimed that the plaintiff’s allegations had caused a threat of cancella-
   tion of his services with P Co.’s organization, and that her allegations
   served no other legitimate purpose than to repeatedly annoy and alarm
   him and his business associates to the point of unnecessary disruption.
   The plaintiff was thereafter charged with harassment in the second
   degree in violation of statute (§ 53a-183), which was punishable by a
   term of imprisonment. The harassment charge was later dismissed, after
   which the plaintiff commenced this action. The trial court rendered
   judgment for C and H Co. on all counts of the plaintiff’s complaint. The
   court concluded that C’s statements to the police were not defamatory
   because they were true. The court also determined, inter alia, that the
   crime of harassment in the second degree did not involve moral turpitude
   and, thus, could not support a claim of defamation per se. On appeal to
   this court, the plaintiff claimed, inter alia, that the trial court improperly
   concluded that harassment was not a crime that involves moral turpitude
   and that C’s statements to the police did not constitute slander per se
   or libel per se. Held that the trial court properly rendered judgment in
   favor of C on the plaintiff’s claims of slander per se and libel per se;
   although the trial court applied the law incorrectly when it concluded
   that harassment in the second degree did not involve moral turpitude
   and, instead, should have also considered whether harassment would
   constitute a crime to which an infamous penalty is attached, that court’s
   finding that C’s statements were not defamatory because they were true
   was not clearly erroneous, as there was sufficient evidence for the court
   to find that A had made the statements to C that C in turn relayed to
   the police, the plaintiff conceded in her original complaint and testimony
   that she had contacted P Co. and discussed matters concerning C and
   the vending machine, and, notwithstanding the plaintiff’s contention
   that the court failed to credit evidence that C had misled the police and
   sold soda that he had confiscated in connection with his business, it
   was the trial court’s exclusive province to weigh conflicting testimony
   and to make determinations of credibility.
            Argued January 3—officially released April 16, 2019

                             Procedural History

  Action to recover damages for, inter alia, defamation,
and for other relief, brought to the Superior Court in the
judicial district of Stamford-Norwalk and transferred
to the judicial district of Fairfield, where the matter
was tried to the court, Hon. Michael Hartmere, judge
trial referee; judgment for the defendants, from which
the plaintiff appealed to this court. Affirmed.
  Virginia Silano, self-represented, the appellant
(plaintiff).
  Brock T. Dubin, for the appellees (defendants).
                         Opinion

   DiPENTIMA, C. J. The plaintiff, Virginia Silano,
appeals from the trial court’s judgment in favor of the
defendant George Cooney1 on her claims of slander and
libel per se. Specifically, the plaintiff argues that the
court erred (1) in finding that the defendant’s state-
ments to the Trumbull Police Department were not
defamatory and (2) in concluding that the defendant
did not abuse his qualified privilege in making such
statements to the police.2 We are not persuaded and,
accordingly, affirm the judgment of the trial court.
   The following facts, as found by the trial court, and
procedural history are relevant to this appeal. In 2009,
the plaintiff and the defendant were members of the
Pinewood Lake Association (association) and residents
of Trumbull. At that time, the defendant, a retired New
York City police officer, owned and operated a business,
Hemlock Manor, LLC (Hemlock), which conducted
‘‘audits’’ and investigations on behalf of Pepsi Cola Bot-
tling Company of New York (Pepsi Bottling). The audits
were conducted pursuant to a contract that Hemlock
had with a business known as Winthrop Douglas, Inc.
(Winthrop), which, in turn, had a contract with Pepsi
Bottling.
   When conducting a typical audit for Pepsi Bottling,
the defendant would purchase Pepsi products at various
locations throughout New York in order to recover cer-
tain ‘‘codes’’ from these items, which he would later
provide to Winthrop. The defendant also would pur-
chase Pepsi products at his own expense in an attempt
to procure contracts with other Pepsi distributors. Sig-
nificantly, as a result of these endeavors, the defendant
accumulated large quantities of soda. He often donated
the soda to various charitable organizations throughout
New York, but he also stored a substantial portion in
his home garage.
   In 2009, the defendant, while serving as president of
the board of governors of the association, proposed
that if the association acquired a vending machine, he
would stock it with soda at no cost. The board of gover-
nors approved the proposal, and the association eventu-
ally acquired a vending machine. The association had
the vending machine installed near the community
beach on Pinewood Lake and sold the soda for fifty
cents each, which was ‘‘pure profit’’ for the association.
According to the association’s financial statements, the
income from the soda was $1093.54 in 2009 and was
$1955.83 in 2010.3
   At some point in 2010, however, the plaintiff became
concerned about the amount of litter the vending
machine was causing around her home and the quality
of the soda being sold. She complained to the defendant
about the discarded soda cans and the fact that they
could not be returned for a bottle deposit refund in
Connecticut because they had been purchased in New
York. Despite her complaint, the association continued
to operate the vending machine and the defendant con-
tinued to stock it. In 2011, the plaintiff began making
phone calls to Pepsi Bottling, complaining that the
defendant was redistributing expired Pepsi products
that were not redeemable in Connecticut. When making
her complaints to Pepsi Bottling, the plaintiff provided
her name and telephone number as return contact infor-
mation.
    On June 2, 2011, the president of Winthrop, Marc
Aliberti, notified the defendant that the plaintiff was
making complaints to Pepsi Bottling about him. Specifi-
cally, Aliberti told the defendant that the plaintiff was
providing Pepsi Bottling with negative character refer-
ences and making false allegations, including telling the
company that the defendant was selling ‘‘expired’’ and
‘‘dirty’’ soda in Connecticut and acting in a negative
manner while doing so. After he was provided with this
information, the defendant prepared a statement to the
Trumbull Police Department in order to make a record
of the situation. Detective Kevin Hammel told the defen-
dant that, while the matter appeared to be civil in nature,
if the plaintiff’s behavior continued, the defendant could
file an additional complaint.
   On July 28, 2011, Aliberti again called the defendant
to tell him that the plaintiff had made additional false
statements about the defendant to Pepsi Bottling. The
defendant was informed that the plaintiff had accused
him of selling Pepsi products to ‘‘every store in Trum-
bull’’ and that he was selling the products in an ‘‘other-
wise negative manner.’’ In a sworn statement, dated
August 5, 2011, the defendant relayed this information
to the Trumbull Police Department. The defendant indi-
cated that the plaintiff’s false allegations to Pepsi Bot-
tling have ‘‘caused a threat of cancellation of [his]
employment services with the Pepsi organization’’ and
‘‘serve no other legitimate purpose other than to repeat-
edly annoy and alarm [him] and [his] business associ-
ates to the point of unnecessary disruption and threat
of cancellation of services.’’
  As a result of the defendant’s statements, the Trum-
bull Police Department commenced a criminal investi-
gation into the matter. In connection with this
investigation, Hammel on several occasions spoke with
Aliberti, who corroborated the defendant’s complaints.4
Hammel concluded on the basis of this information that
there was probable cause to arrest the plaintiff on a
charge of harassment. He applied for an arrest warrant,
and the application was granted on November 22, 2011.
  Following her arrest, the plaintiff was charged with
harassment in the second degree in violation of General
Statutes § 53a-183.5 After several court appearances, the
charge was dismissed. On June 10, 2014, the plaintiff
commenced a civil action against the defendant and
Hemlock, alleging claims sounding in malicious prose-
cution, slander per se and libel per se. Following a
bench trial, the court rendered judgment in favor of the
defendant and Hemlock on all counts. The plaintiff now
appeals from the judgment in favor of the defendant
on the third and fourth counts of her complaint, which,
respectively, allege slander per se and libel per se.
   On appeal, the plaintiff claims that the court erred in
finding that the defendant’s statements to the Trumbull
Police Department did not constitute slander per se or
libel per se. Specifically, the plaintiff argues that the
court misconstrued established precedent in conclud-
ing that harassment was not a crime involving ‘‘moral
turpitude,’’ despite the fact that it was punishable by
a term of imprisonment. Although we agree with the
plaintiff that the court misconstrued the applicable law,
we nonetheless conclude that the court properly found
that the defendant’s statements were not defamatory.6
   We begin our analysis by setting forth the relevant
legal principles and the proper standard of review. ‘‘A
defamatory statement is defined as a communication
that tends to harm the reputation of another as to lower
him in the estimation of the community or to deter third
persons from associating or dealing with him . . . .
Defamation is comprised of the torts of libel and slan-
der: slander is oral defamation and libel is written defa-
mation. . . . To establish a prima facie case of
defamation at common law, the plaintiff must prove that
(1) the defendant published a defamatory statement;
(2) the defamatory statement identified the plaintiff to
a third person; (3) the defamatory statement was pub-
lished to a third person; and (4) the plaintiff’s reputation
suffered injury as a result of the statement. . . .
   ‘‘Statements deemed defamatory per se are ones in
which the defamatory meaning of the speech is appar-
ent on the face of the statement. . . . Our state has
generally recognized two classes of defamation per se:
(1) statements that accuse a party of a crime involving
moral turpitude or to which an infamous penalty is
attached, and (2) statements that accuse a party of
improper conduct or lack of skill or integrity in his or
her profession or business and the statement is calcu-
lated to cause injury to that party in such profession or
business.’’ (Citations omitted; internal quotation marks
omitted.) Cohen v. Meyers, 175 Conn. App. 519, 544–45,
167 A.3d 1157, cert. denied, 327 Conn. 973, 174 A.3d
194 (2017). ‘‘Once the plaintiff has established that the
words are false and actionable per se, barring any statu-
tory provision to the contrary, she is entitled under
Connecticut law to recover general damages without
proof of special damages. . . . This is because the law
presumes general damages where the defamatory state-
ments are actionable per se. . . . On the other hand,
if the words are defamatory, but not actionable per se,
the plaintiff may recover general damages for harm to
her reputation only upon proof of special damages for
actual pecuniary loss suffered.’’ (Citations omitted.)
Miles v. Perry, 11 Conn. App. 584, 602, 529 A.2d 199
(1987). ‘‘In a defamation case brought by an individual
who is not a public figure, the factual findings underpin-
ning a trial court’s decision will be disturbed only when
those findings are clearly erroneous, such that there is
no evidence in the record to support them.’’ Gambarde-
lla v. Apple Health Care, Inc., 291 Conn. 620, 628–29,
969 A.2d 736 (2009). Our review is plenary, however, in
ascertaining whether the trial court applied the correct
legal standard in deciding the merits of the plaintiff’s
claim. See Hartford Courant Co. v. Freedom of Infor-
mation Commission, 261 Conn. 86, 96–97, 801 A.2d
759 (2002).
   In finding in favor of the defendant on the plaintiff’s
claims of defamation per se, the court noted that
although, ‘‘[t]o an attorney or person trained in the
law,’’ the defendant’s statements to the Trumbull Police
Department accused the plaintiff of harassment in the
second degree, which is a class C misdemeanor punish-
able by up to three months incarceration, such a crime
does not involve moral turpitude and, thus, cannot sup-
port a claim of defamation per se. The plaintiff contends
that the court erred in reaching this conclusion because,
under the modern view of defamation, a crime of moral
turpitude is a chargeable offense punishable by a term
of imprisonment, such as harassment in the second
degree. To the extent that there is any confusion in our
law with respect to this issue, we take this opportunity
to clarify our definition of defamation per se vis-a`-vis
imputations of criminal conduct.
   In Hoag v. Hatch, 23 Conn. 585, 590 (1855), our
Supreme Court acknowledged that a statement that
accuses a party of a crime involving moral turpitude,
or a crime subject to an infamous penalty, is actionable
without having to prove special damages.7 Following
Hoag, our courts consistently have used the disjunctive
‘‘or’’ when listing the two types of criminal accusations
that comprise this class of defamation per se under our
law. See, e.g., Proto v. Bridgeport Herald Corp., 136
Conn. 557, 565–66, 72 A.2d 820 (1950); Cohen v. Meyers,
supra, 175 Conn. App. 544–45; Lega Siciliana Social
Club, Inc. v. St. Germaine, 77 Conn. App. 846, 853, 825
A.2d 827 (‘‘[t]o fall within the category of libels that are
actionable per se because they charge crime, the libel
must be one which charges a crime which involves
moral turpitude or to which an infamous penalty is
attached’’), cert. denied, 267 Conn. 901, 838 A.2d 210
(2003). Although some crimes involving moral turpitude
may also be subject to an infamous penalty; see Yavis
v. Sullivan, 137 Conn. 253, 259, 76 A.2d 99 (1950); we
are aware of no authority since Hoag that has expressly
held that the accusation must allege a crime implicating
both categories. We agree with the plaintiff, therefore,
that the trial court wrongly concluded that, because
harassment in the second degree does not involve moral
turpitude, the statements at issue were not actionable
in the absence of proving special damages.8 Rather, the
court should have also considered separately whether
harassment, which is punishable by a term of imprison-
ment, would constitute a crime to which an infamous
penalty is attached. See Battista v. United Illuminating
Co., 10 Conn. App. 486, 493, 523 A.2d 1356 (‘‘[t]he mod-
ern view of this requirement is that the crime be a
chargeable offense which is punishable by imprison-
ment’’), cert. denied, 204 Conn. 802, 803, 525 A.2d
1352 (1987).
   Despite our conclusion that the court applied the
law incorrectly in deciding whether the plaintiff had
established a prima facie case of defamation per se,
we nonetheless affirm the court’s conclusion that the
defendant’s statements were not defamatory because
the court’s finding that the statements were true was
not clearly erroneous. ‘‘It is well settled that for a claim
of defamation to be actionable, the statement must be
false . . . and under the common law, truth is an affir-
mative defense to defamation . . . [and] the determi-
nation of the truthfulness of a statement is a question
of fact . . . .’’ (Internal quotation marks omitted.)
Gleason v. Smolinski, 319 Conn. 394, 431, 125 A.3d 920
(2015). ‘‘Questions of fact are subject to the clearly
erroneous standard of review. . . . A finding of fact is
clearly erroneous when there is no evidence in the
record to support it . . . or when although there is
evidence to support it, the reviewing court on the entire
evidence is left with the definite and firm conviction
that a mistake has been committed. . . . Because it is
the trial court’s function to weigh the evidence . . . we
give great deference to its findings.’’ (Internal quotation
marks omitted.) Cheshire Land Trust, LLC v. Casey,
156 Conn. App. 833, 839–40, 115 A.3d 497 (2015). Fur-
ther, ‘‘[c]ontrary to the common law rule that required
the defendant to establish the literal truth of the precise
statement made, the modern rule is that only substantial
truth need be shown to constitute the justification. . . .
It is not necessary for the defendant to prove the truth
of every word of the libel. If he succeeds in proving
that the main charge, or gist, of the libel is true, he
need not justify statements or comments which do not
add to the sting of the charge or introduce any matter
by itself actionable. . . . The issue is whether the libel,
as published, would have a different effect on the reader
than the pleaded truth would have produced.’’ (Internal
quotation marks omitted.) Cohen v. Meyers, supra, 175
Conn. App. 546.
  The alleged defamatory statements at issue in this
case assert, in pertinent part, that the defendant had
been informed by a business associate, Aliberti, that
the plaintiff had made false and misleading complaints
to Pepsi Bottling. The defendant further specified that
Aliberti had told him that these complaints included
allegations that the defendant was selling ‘‘expired’’ and
‘‘dirty’’ soda, that he was selling the soda in an otherwise
rude and unprofessional manner, and that he was selling
soda to ‘‘every store in Trumbull.’’ In its memorandum
of decision, the court found that there was uncontro-
verted evidence that Aliberti had made these statements
to the defendant and that the defendant accurately con-
veyed Aliberti’s statements to the Trumbull Police
Department. The plaintiff contends that the court’s find-
ing that these statements were true was clearly errone-
ous because the defendant omitted information that
would have corroborated the plaintiff’s initial com-
plaints to Pepsi Bottling, and the court ignored the
testimony of several witnesses who impugned the
veracity of the defendant’s statements. We disagree.
   Our review of the record reveals that there was suffi-
cient evidence adduced at trial for the court to find that
Aliberti had made the statements to the defendant that
the defendant in turn relayed to the police. Additionally,
the plaintiff conceded in her original complaint and trial
testimony that she had contacted Pepsi Bottling and
discussed matters concerning the defendant and the
vending machine at Pinewood Lake. Further, with
respect to the plaintiff’s contention that the court failed
to credit evidence that supported her claim that the
defendant was ‘‘selling’’ Pepsi that he had ‘‘confiscated’’
in connection with his business, and thus misleading
the police in claiming that the plaintiff’s complaints
were made solely for the purposes of harassing him
and his family, ‘‘[i]t is the exclusive province of the
trier of fact to weigh conflicting testimony and make
determinations of credibility, crediting some, all or none
of any given witness’ testimony. . . . It is not our role
to reevaluate the credibility of witnesses or to overturn
factual findings of a [trial] court unless they are clearly
erroneous. . . . If there is any reasonable way that the
[trier of fact] might have reconciled the conflicting testi-
mony before [it], we may not disturb [its] [credibility
determination].’’ (Citations omitted; internal quotation
marks omitted.) Wall Systems, Inc. v. Pompa, 324 Conn.
718, 741, 154 A.3d 989 (2017). Thus, having determined
that the court’s finding that the defendant’s statements
to the police were true was not clearly erroneous, we
conclude that the court properly rendered judgment in
favor of the defendant on the plaintiff’s claims of slander
per se and libel per se.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff’s complaint also named Hemlock Manor, LLC, as a defen-
dant. Hemlock Manor, LLC, filed an appearance in this appeal and submitted
a joint brief with Cooney. The plaintiff, however, has appealed only from
the judgment on the third and fourth counts of her complaint; those counts
were directed solely to Cooney. Accordingly, we refer to Cooney as the
defendant in this appeal.
  2
    For the reasons set forth in this opinion, we do not disturb the trial
court’s finding that the defendant’s statements were not defamatory and,
thus, decline to reach the merits of the plaintiff’s second claim regarding
whether the defendant abused his qualified privilege in making such
statements.
   3
     The record does not indicate why the income from these two years is
not a multiple of fifty cents, given the court’s factual finding respecting the
sale price for each can of soda. Nonetheless, the plaintiff does not challenge
this finding, and it is ultimately not material to the issues on appeal.
   4
     In an affidavit that was appended to the application for an arrest warrant
for the plaintiff, Hammel averred: ‘‘On October 18, 2011, the affiant received
a typed written statement from Marc Aliberti of [Winthrop], related to his
knowledge of the calls made to [Pepsi Bottling] and [Hemlock], which
employs [the defendant]. Mr. Aliberti reports, among other things, that [Win-
throp] conducts business with both, [Pepsi Bottling] and [Hemlock]. Aliberti
has been, and continues to be a contact and business associate of both
organizations. [Hemlock] is contracted in the scope of audits and investiga-
tions and does not represent Aliberti or [Pepsi Bottling] in the scope of
sales, customer service or any other public or product interaction.
   ‘‘Aliberti continues that on June 2, 2011, a representative from [Pepsi
Bottling] notified him that they have been contacted by [the plaintiff], who
was complaining that [the defendant] was misrepresenting them by selling
expired and otherwise unfit Pepsi products and misrepresenting himself,
while selling Pepsi products in a negative manner by cursing and being rude
to customers in and around the area of Trumbull . . . . [The plaintiff] left
her home telephone number as a return contact and there were several
communications between [the plaintiff] and [Pepsi Bottling] before the alle-
gation was deemed unsubstantiated. [Pepsi Bottling] expressed to Aliberti
[its] displeasure with these allegations and discussed possible ramifications.
   ‘‘On July 28, 2011, on a separate occasion, Aliberti was again contacted
by [Pepsi Bottling] to inform him that they were again contacted by [the
plaintiff]. [The plaintiff] once again complained that [the defendant] was
misrepresenting the Pepsi organization by selling expired and otherwise
unfit Pepsi products ‘all over Trumbull’ and she provided a negative character
reference. [The plaintiff] left her home phone number as a return contact
and there were several communications between [the plaintiff] and [Pepsi
Bottling]. This time, the representative at [Pepsi Bottling] asked [the plaintiff]
to provide further proof of her allegations, which she was unable to provide.
[Pepsi Bottling] again expressed their displeasure of [the plaintiff’s] contin-
ued allegations and further discussed a termination of [its] contract with
[Hemlock] due to [the plaintiff’s] continuing allegations. Aliberti also stated
that he has discussed these incidents with representatives of [Pepsi Bottling]
and can confirm that these events have put the future of their relationship
with [Hemlock] in jeopardy.’’
   5
     General Statutes § 53a-183 (a) provides: ‘‘A person is guilty of harassment
in the second degree when: (1) By telephone, he addresses another in or
uses indecent or obscene language; or (2) with intent to harass, annoy or
alarm another person, he communicates with a person by telegraph or
mail, by electronically transmitting a facsimile through connection with a
telephone network, by computer network, as defined in section 53a-250, or
by any other form of written communication, in a manner likely to cause
annoyance or alarm; or (3) with intent to harass, annoy or alarm another
person, he makes a telephone call, whether or not a conversation ensues,
in a manner likely to cause annoyance or alarm.’’
   6
     ‘‘We note that our rationale is slightly different than that of the trial
court. [I]t is axiomatic that [w]e may affirm a proper result of the trial
court for a different reason.’’ (Internal quotation marks omitted.) Rafalko
v. University of New Haven, 129 Conn. App. 44, 51 n.3, 19 A.3d 215 (2011).
   7
     The Hoag decision does not cite any authority for this precept, but some
scholars contend that the special significance our common law places on
accusations of criminal conduct involving moral turpitude or that is punish-
able by an infamous penalty is a ‘‘residue of a bygone age in which defamation
was a disfavored action.’’ 2 F. Harper et al., Torts (3d Ed. 2006) § 5.10, p.
118. Specifically, in the Middle Ages, in order to establish the jurisdiction
of the English common law courts, the plaintiff was required to show ‘‘tempo-
ral’’ harm—i.e., that the false accusation could subject that party to endanger-
ment of life or liberty. Id., p. 109 n.4. In the absence of temporal harm, the
claim would likely be treated as a ‘spiritual’ matter under the jurisdiction
of the ecclesiastical courts.’’ Id.; see also W. Keeton et al., Prosser and
Keeton on the Law of Torts (5th Ed. 1984) § 112, p. 788 (‘‘[t]he exact origin
of these exceptions is in some doubt, but probably it was nothing more
unusual than a recognition that by their nature such words were especially
likely to cause pecuniary, or ‘temporal,’ rather than ‘spiritual’ loss’’). Some
of these same scholars argue that courts should reevaluate their jurispru-
dence in this area, given that the ecclesiastical courts were abolished several
centuries ago and the distinctions drawn between crimes for the purposes
of defamation per se are in some manner arbitrary. Compare Hoag v. Hatch,
supra, 23 Conn. 590–91 (bribery is crime involving moral turpitude), with
Moriarty v. Lippe, 162 Conn. 371, 383, 294 A.2d 326 (1972) (‘‘[a]ssault is a
crime held lacking in the element of moral turpitude’’ [internal quotation
marks omitted]).
   8
     We disagree with the plaintiff, however, to the extent that she contends
that a crime of moral turpitude is one that can be punished by a term of
imprisonment. This argument, we believe, misconstrues Battista v. United
Illuminating Co., 10 Conn. App. 486, 493, 523 A.2d 1356, cert. denied, 204
Conn. 802, 803, 525 A.2d 1352 (1987), in which this court held that the
modern view of a crime subject to an infamous penalty is a crime punishable
by a term of imprisonment. See also 3 Restatement (Second), Torts § 571
(1977) (‘‘[o]ne who publishes a slander that imputes to another conduct
constituting a criminal offense is subject to liability to the other without
proof of special harm if the offense imputed is of a type which, if committed
in the place of publication, would be (a) punishable by imprisonment in a
state or federal institution, or (b) regarded by public opinion as involving
moral turpitude’’). Conversely, ‘‘[m]oral turpitude . . . [remains] a vague
and imprecise term to which no hard and fast definition can be given. . . .
A general definition . . . is that moral turpitude involves an act of inherent
baseness, vileness or depravity in the private and social duties which man
does to his fellowman or to society in general, contrary to the accepted
rule of right and duty between man and law.’’ (Citations omitted; internal
quotation marks omitted.) Moriarty v. Lippe, 162 Conn. 371, 383, 294 A.2d
326 (1972).